t c memo united_states tax_court charles p durrenberger jr petitioner v commissioner of internal revenue respondent docket no 10712-02l filed date charles p durrenberger jr pro_se john d faucher for respondent memorandum findings_of_fact and opinion colvin judge on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or in which respondent determined that the filing of a tax_lien relating to petitioner’s tax_liability was appropriate the sole issue for decision is whether respondent’s determination that the filing of a tax_lien relating to petitioner’s tax_liability was appropriate was an abuse_of_discretion we hold that it was not findings_of_fact a petitioner and his income_tax return petitioner resided in houston texas when he filed the petition in this case petitioner reported on his income_tax return that he had no wages other income or tax_liability and that he had taxes withheld of dollar_figure he claimed a refund of dollar_figure petitioner attached a letter to his return in which he contended that wages are not income petitioner is not required_by_law to file a return or pay income_tax and respondent failed to provide petitioner with a copy of the law requiring him to pay income_tax b_notice of deficiency and bankruptcy on date respondent sent a notice_of_deficiency for to petitioner at the address shown on petitioner’s return in it respondent determined a deficiency in unless otherwise indicated section references are to the internal_revenue_code as amended petitioner’s tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure the notice_of_deficiency was returned to respondent marked not deliverable as addressed unable to forward petitioner had moved and left no forwarding address and so he did not receive the notice_of_deficiency petitioner did not file a petition for redetermination of the deficiency for petitioner filed a petition in the u s bankruptcy court for the southern district of texas on date the bankruptcy court discharged petitioner’s debts on date c notice_of_federal_tax_lien and notice_of_intent_to_levy on date respondent issued to petitioner a notice_of_intent_to_levy and notice of your right to a hearing relating to his tax_liability the notice was returned to respondent marked unclaimed petitioner did not request a hearing under sec_6330 in response to respondent’s notice of proposed levy on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 relating to petitioner’s unpaid taxes for the notice_of_federal_tax_lien also relates to a sec_6702 frivolous_return penalty assessed for d hearing request relating to the lien on date petitioner filed a form request for a collection_due_process_hearing with respect to the notice_of_federal_tax_lien for tax_year in the request petitioner contended that the notice_of_federal_tax_lien was invalid because the secretary had not delegated authority to the person who issued the notice petitioner attached to his request for a hearing documents containing numerous frivolous arguments e the levy respondent levied upon petitioner’s wages from february to date to collect an amount equal to what respondent had determined was petitioner’s tax_liability petitioner’s employer made the following payments dollar_figure on date dollar_figure on date dollar_figure on date and dollar_figure on date respondent now concedes that petitioner is entitled to a refund with respect to tax_year f hearing relating to the lien on a date not specified in the record respondent’s appeals officer conducted a hearing relating to petitioner’s lien for tax_year petitioner asked to make an audio recording of the hearing respondent denied that request petitioner attended the hearing but did not record it on date respondent issued to petitioner a notice_of_determination concerning collection action s in which respondent determined that the filing of the tax_lien was appropriate on date petitioner filed a petition for lien or levy action under sec_6320 or sec_6330 in which he contended there had been no valid assessment of taxes he had not received a statutory notice_and_demand for payment of the taxes at issue he had not received a notice_of_deficiency respondent incorrectly determined his underlying tax_liability and respondent improperly refused to permit him to record the sec_6330 hearing opinion whether respondent’s determination that the filing of a tax_lien relating to petitioner’s tax_liability was appropriate was an abuse_of_discretion petitioner contends that respondent’s determination that the filing of a tax_lien relating to his tax_liability was appropriate was an abuse_of_discretion we disagree petitioner may challenge the existence or amount of his underlying tax_liability because he did not receive the notice_of_deficiency sec_6330 since he had moved after filing his latest tax_return his failure to receive the notice_of_deficiency was not deliberate see tatum v commissioner tcmemo_2003_115 the taxpayers should have been allowed to challenge their underlying tax_liabilities at sec_6330 hearing because their failure to claim the notice_of_deficiency from the u s postal service was not a deliberate avoidance of delivery cf 114_tc_604 petitioner contends that because his wages are exempt from garnishment under texas law respondent may not levy on them we disagree federal tax collection statutes supersede state- created exemptions to tax collection 461_us_677 petitioner contends that garnishment of his wages was improper because the fair debt collection procedures act fdcpa publaw_95_109 91_stat_874 u s c sec prohibits garnishment without a signed court order petitioner fails to explain where or how the fdcpa so provides and we find no such prohibition in that act petitioner contends that section dollar_figure of the internal_revenue_manual irm does not require employers to honor notices of levies we disagree the irm provides that any person in possession of property upon which a levy has been made shall upon demand surrender such property unless the property is not the property of the taxpayer or the property is subject_to prior judicial attachment or execution the irm also provides that a petitioner incorrectly cited tex prop code ann sec_63 it appears that tex prop code ann sec_42 b vernon is the correct citation sec_334 of the internal_revenue_manual has been superseded by administration internal_revenue_manual cch sec_5 at big_number effective date suit for failure to honor the levy is appropriate when a party fails to respond or refuses to comply with a levy petitioner contends that respondent improperly garnished more than percent of his wages we disagree sec_6332 allows garnishment of all nonexempt wages wages are exempt to the extent of the amount of the taxpayer’s standard_deduction plus personal exemptions divided by the number of pay periods in the year sec_6334 d and petitioner points out that the notice_of_federal_tax_lien he received was different from the notice_of_levy sent to his employer but petitioner does not explain how that fact suggests that respondent’s determination that the filing of the tax_lien was appropriate was an abuse_of_discretion we conclude that the fact that the notice of the lien differed from the notice of the levy does not detract from the appropriateness of the lien petitioner also contends the filing of the tax_lien was not appropriate because he is not liable for federal income taxes wages are not income levies apply only to federal employees sections are unenforceable because there are no implementing regulations respondent’s agents are not authorized to make changes to petitioner’s return and petitioner was not granted a jury trial these arguments are frivolous and we therefore perceive no need to further refute them with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit see 737_f2d_1417 5th cir whether respondent’s collection actions violated the automatic bankruptcy stay petitioner contends that respondent violated the automatic_stay provisions of the bankruptcy code u s c sec_362 but does not specify how respondent did so we disagree once a taxpayer files a petition in bankruptcy the commencement or continuation of proceedings against that taxpayer in the tax_court is automatically stayed u s c sec_362 the stay began on date when petitioner filed his bankruptcy petition the stay is lifted upon the earlier of the closing of the case the dismissal of the case or the granting or denial of a discharge u s c sec_362 see 110_tc_271 thus the stay was lifted on date when the bankruptcy court discharged petitioner’s debts respondent did not attempt to collect from petitioner from april to date collection actions began in date when respondent issued to petitioner a notice_of_intent_to_levy relating to his tax_liability thus the stay was lifted before respondent began collection activities petitioner contends that his tax_liability was discharged in bankruptcy we disagree income taxes are debts not dischargeable in bankruptcy for taxable years for which returns are due within years before the filing of a petition in bankruptcy u s c secs a a a a i petitioner filed his bankruptcy petition on date which is within years of the time his return was due thus petitioner’s tax_liability is not dischargeable in bankruptcy see id audio recording a taxpayer has the right under sec_7521 to make an audio recording of a sec_6320 hearing with the appeals_office if the taxpayer makes an advance request and makes the recording at the taxpayer’s expense with the taxpayer’s equipment sec_7521 121_tc_8 however it is not necessary or productive to remand a case to appeals merely to provide the taxpayer a recorded hearing where the taxpayer previously attended and participated in an appeals_office hearing and we can properly decide all of the issues pleaded by the taxpayer keene v commissioner supra pincite we have jurisdiction in lien proceedings under sec_6320 to decide whether income_tax liabilities have been discharged in bankruptcy 120_tc_114 kemper v commissioner tcmemo_2003_195 see also 117_tc_183 procedural issues relating to the levy petitioner contends that the levy was improper petitioner argues that sec_6330 which provides for suspension of levies when levy cases are pending under sec_6330 also applies by cross-reference to lien cases under sec_6320 sec_6320 respondent collected by levy more than petitioner owed for tax_year and concedes petitioner is entitled to a refund with interest see sec_6621 for having addressed that point we need not address petitioner’s procedural objection to the levy because even if he prevailed on this point the net effect on his tax_payments would be nil we rejected petitioner’s arguments relating to his underlying tax_liability above thus his liability is now established we see no reason to order a refund of levied funds with interest and then to require petitioner to repay amounts he owes plus interest see lunsford v commissioner supra pincite respondent filed a motion to dismiss this case for mootness because as a result of the levy respondent collected more than respondent had determined petitioner owed for we will deny respondent’s motion because petitioner is entitled to a refund with respect to conclusion we conclude that respondent’s determination that the filing of the tax_lien was appropriate was not an abuse_of_discretion accordingly an appropriate order will be issued
